Citation Nr: 0110035	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1959 to April 
1965.  He served in Korea from September 1960 to September 
1961.  He had no other service in Asia, specifically he had 
no service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), which denied the benefit sought on 
appeal. 

The Board notes that the record contains evidence of 
psychiatric problems in service, and severe post-service 
psychiatric problems.  In this regard, the Board has 
considered whether the veteran's claim should be expanded to 
include the issue of entitlement to service connection for a 
psychiatric disability, other than PTSD.  However, the RO has 
denied claims for a psychiatric disability in previous rating 
decisions, and a Board decision in October 1974 denied an 
appeal on that issue.  As the issue of entitlement to service 
connection for a psychiatric disability other than PTSD has 
been previously adjudicated in rating decisions which have 
become final and also in a final Board decision, the Board 
does not have the jurisdiction to recognize that issue and 
reopen the matter.  It would be inappropriate to expand the 
present claim to include it. 38 U.S.C.A. §§  5108, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 
(2000); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, eliminated 
the need to establish that a claim was well grounded.  It 
also expanded the law relating to the duty to assist, and the 
need for notice to the veteran concerning searching for and 
obtaining records, substantiating claims, and completing an 
application for compensation benefits. The law applies to all 
claims pending on the date of enactment.  Pursuant to the 
VCAA, there is now an expanded duty to assist the veteran.  
Accordingly, the case is now being reviewed by the Board 
based on all the evidence of record, and all pertinent laws, 
regulations, and Court decisions.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim and 
all apparently available relevant evidence necessary for an 
equitable resolution of the veteran's appeal has been 
obtained by the RO.

2.  The record does not confirm that the veteran suffered 
from a recognized stressor; nor is there any medical evidence 
that a diagnosis of PTSD has ever been made.  


CONCLUSION OF LAW

Service connection for PTSD is not warranted since the 
evidence clearly shows that he does not have such a condition 
which can be considered as incurred in or aggravated by 
service, or otherwise related to any incident of service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it should be noted that the VA has undertaken all 
apparent and reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case the record contains the 
veteran's service medical and personnel records, post-service 
VA and non-VA treatment reports, VA examination reports with 
relevant medical opinions, service department disciplinary 
reports and statements, and a transcript of hearing testimony 
from the veteran.  Additionally, the veteran has been 
apprised of the evidence needed to substantiate his claims 
and has undertaken substantial development efforts on his own 
initiative.  See Statement of the Case and Supplemental 
Statements of the Case issued during the pendency of the 
appeal.  Accordingly, the Board can conclude that the VA has 
fulfilled the recently enacted mandate to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  

The veteran asserts that service connection for PTSD is 
warranted.  A grant of service connection for PTSD 
specifically requires three elements: (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that a 
claimed event in-service constituted a stressor, and that it 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); cf. 38 C.F.R § 3.304(f) (2000).  (Deletes requirement 
of establishing a "clear" diagnosis for service connection 
for PTSD and reference to certain awards as conclusive proof 
of in-service stressors.)  The medical evidence as discussed 
below, fails to show that any of the three criteria have been 
met.  

First, the medical evidence does not establish a current 
diagnosis of PTSD.  The service medical records include a 
March 1965 mental hygiene consultation report showing that on 
mental status examination the veteran's affect was one of 
mild depression.  The diagnosis was emotionally unstable 
personality manifested by fluctuating emotional attitude, 
immaturity and undependable judgment.  The report of a March 
1965 examination prior to discharge shows complaints of 
frequent trouble sleeping and nervous trouble.  On 
examination, the psychiatric evaluation was normal.    

The evidence since service includes a private medical 
statement; reports of VA treatment from October 1972 to June 
1999, and VA examinations in May 1974, October 1996, and 
January 1998.  None of these records contain medical evidence 
showing a diagnosis of PTSD.  The evidence also includes two 
letters from the Social Security Administration (SSA) dated 
in 1974, and the transcript of testimony from a May 1999 
hearing.  

A private medical statement of October 1973 contains a 
diagnosis of personality disorder.  The report of a May 1974 
VA examination contains a diagnosis of drug induced 
psychosis, secondary to amphetamine use.  

During an October 1996 VA examination for PTSD, the veteran 
complained that he had bad dreams, nightmares, and 
depression.  After examination, the examiner, who reviewed 
the claims file, provided a diagnostic impression that the 
veteran did not meet the criteria for a diagnosis of PTSD, 
and concluded that the veteran probably had generalized 
anxiety disorder.  The diagnosis was generalized anxiety 
disorder - alcohol and amphetamine abuse in remission.

During a January 1998 VA examination for PTSD, the veteran 
complained of irritability, difficulty sleeping, nightmares, 
night sweats, lack of concentration, forgetfulness, and that 
he was depressed and angry.  He complained that these 
symptoms began during service and became progressively worse 
over the years, and that he tried to get relief by using 
amphetamines when he was first discharged from service.  The 
examiner, who reviewed the claims file, provided impressions 
of generalized anxiety disorder; alcohol and amphetamine 
abuse, in remission; and a personality disorder, not 
otherwise specified.  

The various VA medical records of record reflect treatment 
from 1972 through June 1999 for different medical conditions 
and disorders, including drug dependency and dysthymic 
disorder. 

During a May 1999 hearing, the veteran testified regarding 
his claimed PTSD.  The veteran testified that he had received 
VA treatment for depression.  When asked if he had been 
diagnosed with PTSD, the veteran testified that he was not 
sure.  He was asked if he was receiving any social security 
benefits.  He indicated that he was not.  He testified 
indicating that he had sought Supplemental Security Income 
when he broke his leg, but had been turned down.  

As discussed above, the medical evidence does not establish a 
current diagnosis of PTSD, and hence, cannot establish a 
causal connection between the veteran's claimed disability 
and service.  In fact, the record is completely devoid of a 
diagnosis for PTSD.  

With respect to the veteran's claimed stressor, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will depend upon whether or not the 
veteran was engaged in combat with the enemy.  Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat-related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such a stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  See, Zarycki at 98.  However, 
where the veteran did not engage in combat or the claimed 
stressor is not combat-related, the record must contain 
service records or evidence from other sources which 
corroborate the veteran's testimony as to the occurrence of 
the claimed stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The record does not show that the veteran was engaged in 
combat with the enemy, and he does not make that claim.  
Rather, he has asserted that during service he witnessed the 
death of a South Korean who was run over by a train.  He also 
asserted that his stressors included witnessing his wife's 
affair with another serviceman.  In February 1998 the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), reported that it was unable to locate information 
regarding a South Korean civilian that was run over by a 
train carrying U.S. soldiers during 1961 at Supply Point 10 
in the area of Yung Dung Po, South Korea.  That 
correspondence recommended that the RO seek Morning Reports, 
which were not maintained by USASCRUR, and could be ordered 
from the Director of the National Personnel Records Center, 
if it was necessary to obtain information on [U.S. military 
personnel] assignments, transfers, attachments or wounded in 
action, killed in action or missing in action.  Since the 
only claimed stressors reported by the veteran did not 
involve active military personnel, Morning Reports would 
obviously be irrelevant to the current appeal.  

There is no evidence substantiating either of the veteran's 
claimed stressors.  However, even assuming, arguendo, that 
the events recalled by the veteran and claimed as stressors 
were verified, the medical evidence does not establish a 
current diagnosis of PTSD, which has been related to the 
veteran's service or those events by any type of medical 
evidence.  Thus, the current record is negative for any 
evidence that the remaining criteria for entitlement to 
service connection for PTSD have been met.  See Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); cf. 38 C.F.R § 3.304(f) 
(2000). 

In this regard, the Board notes that the veteran applied for 
and was denied Supple-mental Security Income (SSI) in 1974, 
as evidence by correspondence from SSA in 1974.  There are no 
associated medical records in connection with that 
application.  The Board considered whether a remand was 
necessary to seek any potential medical records related to 
that application.  However, the veteran has indicated in 
testimony that that application was related only to an acute 
physical condition, a broken leg, and that he was turned 
down.  Further, a May 1974 VA neuropsychiatric examination 
proximate to the SSI claim, and numerous other later VA 
medical records discussed above including two recent VA 
examinations for PTSD, establish that there is no medical 
evidence showing a diagnosis of PTSD.  Thus, based on the 
foregoing, the Board does not believe that a remand is 
necessary.

While the veteran believes that he has PTSD, which is related 
to his service and incidents therein, he is not competent to 
make such a medical determination.  Where the determinative 
issue involves medical causation, competent medical evidence 
to that effect is required.  Grottveit v. Brown, supra.

Given the absence of a current diagnosis of PTSD, when 
analyzing the credibility and probative value of the evidence 
presented, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and is not in 
equipoise.  The appeal is therefore denied.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309; Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).  


ORDER

Entitlement to service connection for PTSD is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

